The simple question here presented is whether, after the plaintiff has complied with all procedure required to determine the respective rights of the plaintiff and the rights of the defendants before the National Labor Relations Board and the board has, after an election ordered by it and duly held, rendered judgment adversely to the defendants, holding they have no authority to act as the bargaining agent in the premises, the defendants, ignoring such judgment, may demand of the plaintiff that they be considered as such bargaining agent and, upon refusal of plaintiff, in compliance with the order of the board, lawfully picket the business of plaintiff.
That question involves a corollary question — is the jurisdiction of the state courts completely abrogated, so that such courts may not by the power of injunction protect the plaintiff *Page 46 
from the refusal of the defendants to acknowledge the order of the National Labor Relations Board?
There is no dispute between the plaintiff and its employees which has not been adjudicated by the National Labor Relations Board. Can it be that the state courts are helpless to protect the plaintiff from the willful refusal of the defendants to abide by the judgment of the board, especially after agreement to submit such matter to the board?
Grimes  Hauer, Inc., v. Pollock, 163 Ohio St. 372,127 N.E.2d 203, has no application to the instant facts. In that case, the employer resorted to the state courts before having his dispute with the union adjudicated by the board.
If the defendants may ignore once the judgment of the board they could ignore it a dozen or more times, forcing the plaintiff over and over again to submit a judgment, adverse to the union, to be repeatedly adjudicated. Such could not have been the intention of Congress in enacting the National Labor Relations Act.
Until Congress has definitely held that state courts are completely ousted from any jurisdiction to grant any relief in equity from such a flagrant situation as here exists, the state courts, after original submission of the parties to the National Labor Relations Board, have the power to protect such parties from irreparable loss for which no other adequate remedy at law exists. Some attempt is made by the defendants to predicate this repeated demand for recognition as the bargaining agent on the discharge of one of plaintiff's employees. This was made the basis of a complaint to the National Labor Relations Board, and the adjudication of the board was adverse to the defendants. So that it is apparent that the claims of the defendants are predicated upon the same basis as that previously adjudicated against them by the National Labor Relations Board.
No actual labor dispute exists. Picketing under such circumstances is an invasion of the rights of the employees not to participate in union activity and of the plaintiff's right to operate its business without wrongful interference, which would, and does, violate the public policy of the state.
The same decree as that entered in the trial court, permanently *Page 47 
enjoining interference with the plaintiff's business by defendants, may be entered as the decree of this court.
Judgment accordingly.
ROSS, P. J., and HILDEBRANT, J., concur.